DISMISS; and Opinion Filed February 10, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01021-CV

                         BORMIO INVESTMENTS, INC., Appellant
                                       V.
                             BEAL BANK S.S.B., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-02044

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                   Opinion by Justice Brown
       Appellants’ brief in this case is overdue. By postcard dated October 14, 2015, we

notified appellant the time for filing appellant’s brief had expired. We directed appellant to file

its brief and an extension motion within ten days. We cautioned appellant that failure to file a

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed a brief, filed an extension motion, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE
141021F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BORMIO INVESTMENTS, INC., Appellant                 On Appeal from the 192nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01021-CV        V.                        Trial Court Cause No. DC-14-02044.
                                                    Opinion delivered by Justice Brown. Justices
BEAL BANK S.S.B., Appellee                          Bridges and Fillmore participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee BEAL BANK S.S.B. recover its costs of this appeal from
appellant BORMIO INVESTMENTS, INC..


Judgment entered this 10th day of February, 2015.




                                             –2–